*927The appellant’s right to a speedy fact-finding hearing (see Family Ct Act § 340.1 [2]) was not violated. The record indicates that the appellant’s counsel waived the appellant’s right to challenge the adjournment of the fact-finding hearing from February 4, 2010, to March 9, 2010, because counsel consented to that adjournment. Moreover, “special circumstances” existed warranting the successive adjournments from March 9, 2010, to March 10, 2010, and then to March 23, 2010, based on the absence of the co-respondent’s counsel due to illness (see Matter of Andre C., 249 AD2d 386 [1998]), and the “the Family Court Act . . . preference for a single fact-finding hearing in cases involving multiple respondents” (Matter of Davonte B., 44 AD3d 763, 764 [2007]; see Family Ct Act § 311.3 [1]). Mastro, A.EJ., Hall, Sgroi and Cohen, JJ., concur.